*115Opinion of the Court
Robert E. Quinn, Chief Judge:
This accused was tried by Navy general court-martial for desertion in violation of Article 8, paragraph 19 of the Articles for the Government of the Navy, 34 USC §1200. The period of unauthorized absence was from January 16, 1951, to June 11, 1951. The accused was found guilty of absence without leave for the period alleged and was sentenced to a bad-conduct' discharge, confinement for ten months, forfeiture of pay for ten months, and reduction in rating to electrician’s mate third class. The convening authority approved the findings, but reduced the confinement and forfeitures to nine months and suspended the bad-conduct discharge. A board of review held that the portion of the sentence reducing accused to electrician’s mate third class was a nullity, but otherwise affirmed. We granted petition for review to consider issues relating to the sentence.
We note at the outset that, since this offense occurred prior to May 31, 1951, but trial was held after  that date, no greater sentence can be imposed than is authorized by the Manual for Courts-Martial, United States, 1951. United States v. Emerson (No 77), 1 CMR 43, decided November 14, 1951. The maximum period of confinement and forfeitures for this offense is six months. Manual, supra, paragraph 127c. Accordingly, so much of the sentence in this case as extends to confinement and forfeitures in excess of a six-months’ period is illegal. United States v. Brasher (No 499), 6 CMR 50, decided October 20, 1952.
A more difficult question is presented by the reduction in rating. Paragraph 126e of the Manual, supra,  as amended- by Executive Order No 10256, dated June 23, 1951, provides:
“ . . . Unless otherwise prescribed in regulations promulgated by the Secretary of the Department concerned, in the case of an enlisted person of other than the lowest pay grade, a sentence which, as ordered executed or as finally approved and suspended, includes (1) dishonorable or bad- conduct discharge whether or not suspended, (2) confinement, or (3) hard labor without confinement, immediately upon being ordered executed or upon being finally approved and suspended, shall reduce such enlisted person to- the lowest enlisted pay grade; provided that the rate of pay of the person so reduced shall be commensurate with his cumulative service.
“A court-martial is authorized to sentence an enlisted person to be reduced to an inferior or intermediate grade.”
An. apparent inconsistency in this paragraph appears, for, on the one hand, it provides for automatic reduction of an enlisted man to the lowest pay grade when the' sentence is of the nature specified, and then, on the other hand, it explicitly states that a court-martial may order a man reduced to an intermediate grade. The court here could have concluded — and not necessarily unreasonably — that accused would be -reduced to the lowest grade unless they specified otherwise, which they in fact attempted to do. However, viewed in context, it is clear that the draftsmen of the Manual had no such intention. That part of paragraph 126e, supra, respecting reduction to an intermediate grade is entirely unrelated'to the matter preceding it, and was intended to make clear that, except as otherwise prohibited in the Manual, a court-martial could reduce an enlisted man to an inferior- or intermediate grade, a practice theretofore firmly settled in the Navy, but unknown to the Army and Air Force. Legal and Legislative Basis, Manual for Courts-Martial, United States, 1951, pp 177-179.
Pursuant to the authority vested in him by paragraph 126e, supra, the Secretary of the Navy promulgated Section 0122 of the Naval Supplement to the Manual for Courts-Martial, United States, 1951, which provides:
“Reduction to Lowest Pay Grade WHEN SENTENCED TO CONFINEMENT or Punitive Discharge. — The reduction Of an enlisted person to the *116lowest pay grade as provided in paragraph 126e, MCM, will not be effected until the sentence has been finally approved as required in the particular case.
“a. Limitation. Such reduction will be effected only when the sentence, as finally approved and ordered executed, includes either an unsus-pended dishonorable or bad conduct discharge or an unsuspended sentence to confinement for a period in excess of three months. Such reduction will not be effected in connection with a sentence of hard labor without con- - finement.”
Patently, this section of the Naval Supplement relaxes somewhat the provisions of paragraph 126e of the Manual, supra, for it requires reduction to the lowest grade only when the sentence as finally approved includes an unsus-pended punitive discharge or an unsus-pended period of confinement in excess of three months. So, this Navy court-martial could have ordered accused confined for three months or less and reduced to an intermediate grade.
The sentence here, as adjudged by the court and approved by the convening authority, was inconsistent with the Naval Supplement in that it attempted to impose confinement in excess of three months and, at the same time, to reduce accused to an intermediate grade. The board of review resolved the problem by declaring the reduction to an intermediate grade a nullity. As finally approved by the board of review, and reduced still further to comply with the maximum limits established by the Manual, supra, the period of confinement levied would be six months. Under Section 0122 of the Naval Supplement, supra, with the reduction to an intermediate grade stricken out, accused will now — in the absence of action by this Court — be reduced to the lowest enlisted grade.
There was a different avenue open to the board of review. It could have reduced the period of confinement to three months or less, thereby leaving the reduction to an intermediate grade outstanding. This is the course we think it was required to take, for in the action it took it was in effect increasing the sentence imposed by the court-martial and approved by the convening authority, thereby contravening paragraph 88 of the Manual for Courts-Martial, United States, 1951, which prohibits increase in a court-martial sentence. The inconsistency in the sentence should have been resolved in favor of the accused.
The decision of the board of review is reversed and the record remanded to The Judge Advocate General for action in conformity to the views expressed herein.